On behalf of the Government and the President of the State of Kuwait, allow me at the outset to extend our sincere congratulations to the President and his friendly country, the Republic of Slovakia, on his election to preside over the General Assembly at its seventy-second session. I would also like to assure him of my country’s support and of our desire to facilitate his work and fulfilment of his responsibilities. We are fully confident that his great experience in international affairs will contribute to the conduct of the session’s work.
Furthermore, I would like to avail myself of this opportunity to express my sincere appreciation for the outstanding work of his predecessor, Mr. Peter Thomson, during his capable and successful presidency of the previous session. I would also like to take this opportunity to congratulate Mr. António Guterres on the deserved trust that the international community has placed in him and his friendly country of Portugal with his appointment as the new Secretary-General. We would like to wish him success in serving the purposes and principles of the Charter of the United Nations, as well as in his efforts to strengthen peaceful coexistence among nations, maintain international peace and security and reinforce international cooperation in all fields, including the follow-up to and implementation of the Sustainable Development Goals (SDGs) and targets.
In that connection, we would like to say that we value the vital and effective role played by his predecessor, Mr. Ban Ki-moon, over the past 10 years, and the great achievements accomplished during his tenure, such as the Paris Agreement under the United Nations Framework Convention on Climate Change and the adoption of the SDGs, among others.
The State of Kuwait firmly believes in the vital and effective role played by the United Nations and its various bodies, agencies and programmes in addressing the increasing global challenges and risks. We welcome the proposals and plans put forward by the Secretary- General to restructure the Secretariat so as to make it more coherent, promote its effectiveness, and ensure the cohesion and coherence of its activities in maintaining international peace and security and the follow-up to and the implementation of the SDGs.
We renew our call with regard to the need to reform the Security Council so as to reflect new international realities in a manner that can reinforce its credibility and legality and ensure a permanent Arab representation on the Council, commensurate with the number of Arab States and their contribution to supporting the various activities of the United Nations.
We are concerned about the challenges and risks that have arisen in various regions of the world, such as the spread of violence, extremism and terrorism, as well as the risk of the proliferation of weapons of mass destruction and the threat of their use. We also deplore violations of human rights such as those of the Rohingya Muslim minority in Myanmar. We call for all acts of oppression against them to end immediately. They must be granted the right to citizenship and a decent life.
The State of Kuwait has a firm and principled position when it comes to condemning terrorism in all of its forms and manifestations. We support all international measures to combat terrorism and eliminate terrorist organizations. Kuwait also contributes significantly to the provision of logistical support to the international alliance against extremist groups.
It is regrettable that for multiple reasons the Middle East region has the lion’s share of such extremist challenges in various forms. We therefore need concerted international efforts to deal with them, and we must concentrate on addressing their root causes so that the world can enjoy security and stability. Such challenges and risks threaten the very essence of international peace and security, with the majority of victims being innocent civilians.
Our brother Republic of Iraq is facing significant security, political and economic challenges, the most prominent of which is combating terrorist organizations and extremist groups. In that respect, we congratulate the Government and the people of Iraq on the victories
that its forces have achieved on the ground in battling the Islamic State in Iraq and the Levant (ISIL) and on their successful liberation of numerous areas previously under the control of ISIL. We hope that such victories continue until the remaining areas still under ISIL’s control are entirely liberated. We hope that they can contribute to national reconciliation efforts among the various elements of the Iraqi people, leading to the restoration of peace and stability in Iraq and the maintenance of its unity, independence and territorial integrity, while creating an appropriate environment for launching the process of reconstruction and ensuring the return of refugees to their homes.
In that context, and in response to the calls for humanitarian and development assistance, the State of Kuwait, in cooperation with Iraq and the international community, will host an international donors conference in the coming year to rebuild the areas devastated by ISIL. We renew our commitment to providing all possible forms of support to help Iraq fulfil its remaining obligations under the relevant Security Council resolutions so as to regain its regional and international role and standing.
This year marks 50 years since the occupation of Palestinian territories began in 1967. It is the only Arab cause that has been the subject of endless United Nations resolutions and international and regional initiatives only to see none of them implemented, owing to the intransigence of the occupying Power, Israel, and its explicit and blatant refusal to implement Security Council resolutions of international legitimacy. The most recent is resolution 2334 (2016), which stressed that the Israeli settlement activities are illegal and illegitimate and called for them to cease, as they undermine the prospects of reaching a just, lasting and comprehensive peace.
The State of Kuwait stresses its condemnation of the Israeli violations that occurred recently at Al-Haram Al-Sharif in Jerusalem in a new attempt to alter its historical status. We categorically reject all illegal Israeli policies, plans and practices aimed at Judaizing the Holy City, erasing its Arab identity, disrupting its demographic structure and isolating it from its Palestinian perimeter. Such violations represent a flagrant threat to international peace and security and run counter to the relevant Security Council resolutions and the Fourth Geneva Convention of 1949.
We therefore appeal to the international community and the Security Council to honour their responsibilities and continue pressuring Israel to implement the resolutions of international legitimacy, allowing the Palestinian people to gain their legitimate political rights and the recognition of their own independent State over their own territory, with East Jerusalem as its capital and based on the borders of 4 June 1967, in accordance with the principle of land for peace and the Arab Peace Initiative.
It is deplorable that since the onset of the crisis in Syria, we have seen horrifying actions in that ongoing conflict, confirming that destruction is its main theme. Its economic, social and humanitarian impact has yet to be evaluated or calculated, but it will, unfortunately, contribute to the loss of an entire generation of our brothers in Syria. The death toll of the conflict has exceeded 400,000 and nearly 12 million Syrians are either displaced or refugees, in addition to the massive destruction of property and infrastructure that has occurred in the majority of Syria’s provinces.
We estimate my country’s voluntary contributions at various conferences to be $1.6 billion, the bulk of which has been given to specialized United Nations agencies and intergovernmental and non-governmental organizations dealing with humanitarian affairs. Despite the political and humanitarian efforts aimed at curbing the conflict in Syria, the reality on the ground remains unchanged, making it clearer than ever that the conviction and position that we have advocated from the beginning — that the crisis cannot be resolved by military means — is correct.
The pace of the political track is still slow. Since the issuance of the communiqué of the Geneva Conference on Syria (A/66/865, annex), whose content has led to sharp differences over its interpretation, we have witnessed seven rounds of Syrian talks in Geneva among the various parties over a period of five years, without any significant progress. We must, therefore, intensify our efforts to bring together the parties to the conflict, so that they can hold direct talks aimed at finding a peaceful settlement in accordance with the provisions of Security Council resolution 2254 (2015). Such talks should lead to the creation of a political situation that is able to maintain the unity, independence and sovereignty of Syria and meet the legitimate aspirations of the Syrian people.
We reaffirm our full commitment to the unity of Yemen and respect for its sovereignty and independence. We reject any interference in its internal affairs and stress our support and backing of constitutional legitimacy in Yemen. A political solution in Yemen should be based on the three agreed actions — in other words, the initiative of the Gulf Cooperation Council countries and its Implementation Mechanism, the outcome of the national dialogue and the relevant Security Council resolutions, in particular resolution 2216 (2015). The State of Kuwait has made significant efforts to peacefully resolve the conflict in Yemen. Last year, over a period of three months, we hosted political consultations between the Yemeni parties under the auspices of the United Nations aimed at restoring stability in that brother country. In that regard, we reiterate our readiness to host our Yemeni brethren for the signing of a final accord reached among them.
We renew our support for the efforts of the United Nations and the Special Envoy of the Secretary- General for Yemen aimed at reaching a peaceful settlement to that crisis, thereby ending the suffering of the Yemeni people, who are facing dire humanitarian and economic conditions. We believe that the optimal solution for addressing those humanitarian conditions requires the restoration of peace and stability in Yemen in a manner that would preserve its sovereignty and territorial integrity.
At the regional level and within the framework of the efforts undertaken by Kuwait to consolidate the foundations of good neighbourly relations, we renew our call to the Islamic Republic of Iran to take serious confidence-building measures and establish relations based on reciprocal cooperation, mutual respect, common interests and non-interference in the internal affairs of States. We also call on it to renounce practices that jeopardize the security and stability of the region and contradict the principles of the Charter of the United Nations and international law, and to adhere to the resolutions of international legitimacy. Such measures would enable us to direct our efforts towards reconstruction and development, so that all the peoples of the region can enjoy security, peace and well-being.
The 2030 Agenda for Sustainable Development faces major challenges, thanks to erroneous behaviour on the part of human beings over the years and the impact of natural disasters and greenhouse-gas emissions — challenges that only increase our international responsibility. It is therefore incumbent on us to do our utmost to fully implement the 2030 Agenda. To that end, we must enhance the mechanisms of development partnerships in order to keep pace with the needs and requirements of sustainable development. By doing that, we will be able to fulfil our international commitments and show our solidarity at the global level. That would constitute a real start towards reaching the Sustainable Development Goals (SDGs), with a view to eliminating every form of poverty. In the context of the historic Paris Agreement on Climate Change, we must address the impact of climate change, as it represents one of the biggest impediments to achieving the SDGs, and we must do so by following the principle of shared but differentiated responsibility.
The State of Kuwait is steadily forging ahead under the leadership of His Highness Sheikh Sabah Al-Ahmad Al-Jaber Al-Sabah, Amir of the State of Kuwait, as we work to implement the 2030 Agenda for Sustainable Development by mainstreaming its goals in Kuwaiti national development plans and programmes, with the participation of all sectors of civil society and all partners. My country’s development plan, the New Kuwait 2035 strategy, contains seven basic pillars that aim to transform Kuwait into a leading regional financial, commercial, cultural and institutional hub.
The State of Kuwait has consistently shouldered its regional and international responsibilities with a view to achieving development in its various economic, social and environmental dimensions. We have come a long way along the path of implementing the noble initiatives of His Highness the Amir aimed at advancing international partnerships and reinforcing Kuwait’s previous humanitarian and development efforts.
Before I conclude my statement, I would like to express the gratitude of the Government and the people of the State of Kuwait for the trust that those present placed in my country during the elections held in June by electing it as a non-permanent member of the Security Council for the period 2018-2019. Almost 40 years after Kuwait’s first non-permanent membership in the Security Council from 1978 to 1979, we return today to renew our commitment to strengthening the role of the Security Council in the maintenance of international peace and security, the prevention of conflicts and the support of mediation efforts and endeavours for the peaceful settlement of conflicts.
We are also committed to supporting efforts to make the Council more transparent and promote the participation of small States in the work of the United Nations and its bodies. We will strive to support and activate the international response to the refugee and immigrant crises and all other humanitarian crises resulting from wars and conflicts, which have intensified in recent years, while hoping that peace and security prevail all over the world.